Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                     Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminaldisclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-7, 9-17, 19, and 20 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 , 3-4, 8, 11-12, 14-15 and  19 of U.S. Patent No. 10,761,909 in view of  Weisz (US 9,805419. Although the conflicting claims are not identical, they are not patentably distinct from each other. See below for a detail comparison and explanation: 

Current Application 16/941,619
U.S. Patent 10,761,909

1 A computing device comprising: a communications module; an input module; a display; a processor coupled to the communications module, the display, and the input module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed, configure the processor to: 

receive, via the input module, a first signal representing a command to set an alert condition associated with an identifier of a tradeable resource and, in response, generate the alert condition;

 transmit, via the communications module, a second signal representing the alert condition to a monitoring system for setting up a targeted notification for the computing device;

 receive, via the communications module, a third signal representing an asserted alert indicating that the alert condition is satisfied; 

determine whether the tradeable resource is held by an account associated with the computing device; and

 display on the display, based on the third signal representing the asserted alert, an alert notification providing access to buy and sell the tradeable resource if it is determined that the tradeable resource is held by the account and providing access to a buy option but not a sell option if it is determined that the tradeable resource is not held by the account.


5. The computing device of claim 4, wherein the processor-executable instructions, when executed, further configure the processor to auto-populate a first field of the first application interface with information for promulgating a transaction based on the identifier.
   
1A computing device comprising: a communications module; an input module; a display; a processor coupled to the communications module, the display, and the input module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed, configure the processor to: 



receive, via the input module, a first signal representing a command to set an alert condition associated with an identifier of a tradable resource and, in response, generate the alert condition; 


transmit, via the communications module, a second signal representing the alert condition to a monitoring system for setting up a targeted notification for the computing device; 


receive, via the communications module, a third signal representing an asserted alert indicating that the alert condition is satisfied;


 display on the display, based on the third signal representing the asserted alert, an alert notification including both the identifier and a first selectable option associated with a first application interface, the first application interface for promulgating a transaction for the tradable resource; and in response to receiving, via the input module, a fourth signal representing selection of the first selectable option of the alert notification: determine that the first application interface is operating an unauthenticated session and, in response to determining that the first application interface is operating the unauthenticated session, display an authentication interface for accepting user authentication; and after accepting user authentication, display on the display the first application interface and auto-populate a first field of the first application interface with information for promulgating the transaction based on the identifier.








6. The computing device of claim 5, wherein the command to set the alert condition includes a user-defined quantity associated with the account associated with the computing device, and wherein the processor-executable instructions, when executed, further configure the processor to: retrieve the user-defined quantity associated with the account; and auto-populate and display on the display a further field with the user-defined quantity.

3. The computing device of claim 2, wherein the command to set the alert condition includes a user-defined quantity associated with an account associated with the computing device, and wherein the processor-executable instructions, when executed, further configure the processor to: retrieve the user-defined quantity associated with the account; and auto-populate and display on the display a further field with the user-defined quantity.












7. The computing device of claim 4, wherein the alert notification further includes a second selectable option associated with a second application interface that is different than the 30first application interface, and wherein the first application interface is for promulgating a transaction based on the identifier, and wherein the second application interface is for displaying a resource status associated with the identifier.

4. The computing device of claim 1, wherein the alert notification further includes a second selectable option associated with a second application interface that is different than the first application interface, and wherein the second application interface is for displaying a resource status associated with the identifier.

9. The computing device of claim 1, wherein the alert condition includes at least one of a time period or a threshold.

8. The computing device of claim 1, wherein the alert condition includes at least one of a time period or a threshold.
10. The computing device of claim 1, wherein the identifier is associated with at least one of a bond, a stock, or a mutual fund.
11. The computing device of claim 1, wherein the identifier is associated with at least one of a bond, a stock, or a mutual fund.




As to claims 1, 5-7, 9-10 the only differences between the current application and  claims 1 , 3-4, 8 and  11 of patent No. 10,761,909  is the limitation of  “providing access to buy and sell the tradeable resource if it is determined that the tradeable resource is held by the account and providing access to a buy option but not a sell option if it is determined that the tradeable resource is not held by the account.   However, Weisz teaches providing access to buy and sell the tradeable resource if it is determined that the tradeable resource is held by the account  (e.g., see  FIG. 13, “Membership approval already been executed sign in and continue to account”  and “Restricted shares can be offered and sold by the issuer pursuant to Regulation D, by an insider or control person that has Rule 144 shares and is registered with the system, or by a reseller of restricted shares in VVTV, which the reseller has purchased and is holding in reseller's account within the system”,  in col. 5, lines line 50-65, see FIG. 19. Also, see FIG. 31, col. 7, lines 1-15, “provides a method for facilitating Issuer's repurchase of their own restricted securities, in accordance with predetermined rules and regulations. Issuers are offered this optional service upon registration.”) and providing access to a buy option but not a sell option if it is determined that the tradeable resource is not held by the account (e.g., see FIG. 32, col. 7, lines 17-24, “ “buy at market” order, or a “buy at offer” order. (Note: on the present screen, the “sell” option on the trade prompt is opaque” for “their account”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent No 10,761,909 with Weisz (US 9,805419) because it would allow  to “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).

	As to method  claims 11,  15-17, 19, the only differences between the current application and claims 1 , 3-4, 8 and  11  of the patent No. 10,761,909  is the limitations of:  A method .  Method  claims 11,  15-17, 19 of the current application comparable to  the method claims 1 , 5-7, and  9 of the current application above have the same limitations and  the method and the system comprise substantially the same elements, it would have been obvious for a person of ordinary skill in the at the time of the invention to modify claims 1 , 3-4, 8 and  11 of patent No. 10,761,909 to have included  a method is well known and would have been obvious to a person of ordinary skill in the art. 
 	As to product claim 20, the only differences between the current application and claims 19  of the patent No. 10,761,909   is the limitations of: A non-transitory computer-readable storage medium. Thus,  product claim 20 of the current application comparable to  the system  claim 1 of the current application above have the same limitations and  the system and the product comprise substantially the same elements, it would have been obvious for a person of ordinary skill in the at the time of the invention to modify claims 1 of patent No. 10,761,909   to have included a non-transitory, computer readable medium implementing the product is well known and would have been obvious to a person of ordinary skill in the art. 
 	As to claims 2-4 and 12-14, (see rejection of claims 2-4 and 12-14  below).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Patent No 10,761,909   with  Weisz (US 9,805419)   because it would allow  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).
As to claims 8 and 18, see patented claims 8 and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jameela Al-Jaroodi et al. “A Flexible Notification System for Stocks Investors”, Jameela hereinafter, 2009 in view of  Weisz (US 9,805419 , hereinafter Weisz).

As to claim 1, Jameela teaches a computing device comprising: a communications module; 
an input module; a display; a processor coupled to the communications module, the display, and the input module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed (e.g., see Figure 1, page 953, wherein “notification service is Yahoo Alerts  [3]. Yahoo provides notification services for different type of interests such as breaking news, fantasy sports, games, health news, hot jobs, weather, traffic, stocks”, “Figure 1 shows the Yahoo Stock Alert setup screen, the user can receive notifications by an email, Messenger, or a Mobile”.   “Thus , a computing device comprising: a communications module; an input module; a display; a processor coupled to the communications module, the display, and the input module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed would have been inherent) configure the processor to:
 receive, via the input module, a first signal representing a command (e.g.,  one of “set notifications”) to set an alert condition associated with an identifier of a tradeable resource (e.g., “stock price increases above $50.00 or when the price drops below $44.00”)  and, in response, generate the alert condition (e.g., see Figure 1. “Yahoo Stock Alert Setup Page.”, left column of page 953, “The stocks alerts provide users with some options to set notifications for stocks information”, “a notification whenever the Wal-Mart stock price increases above $50.00 or when the price drops below $44.00”); 
transmit, via the communications module, a second signal (e.g.,  another one “ the notification variables”) representing the alert condition to a monitoring system for setting up a targeted notification for the computing device (e.g., see right column of page 953, “3. Stocks Information Monitoring”, “to have a monitoring system that automatically monitors the stocks information available over the Internet on the investor’s behalf.”, “monitoring system notifies the user about occurrences of some interesting events for the user. For example, some stocks markets provide online information about stocks prices;”, “users to define the notification variables and the price change criteria. The system will notify the users by email or other messaging mechanism whenever those criteria are met”);
receive, via the communications module, a third signal (e.g., “a notification message whenever there is a certain price difference between markets”) representing an asserted alert indicating that the alert condition is satisfied (e.g., see right  column of page 953, “the criteria may be as simple as notifications of prices reaching a specific value or as complex as ones to cover multiple variables and markets”, “a notification when a given stock reaches a certain price level and the sell volume increases by a given percentage or a notification when a particular stock price increases/decreases by a certain percentage while the sell orders are above/below a specified level and the traded volume is higher/lower than a specific value” and “to send a notification message whenever there is a certain price difference between markets” in left column of page 954  ); and 
display on the display, based on the third signal representing the asserted alert, an alert notification (e.g., see page 955, “Figure 2. Wal-Mart stock information from Yahoo Finance.”) providing access to buy and sell the tradeable resource (e.g., see page 953, “Some investors like to monitor prices of particular stocks that are listed in multiple securities markets to buy or sell them” and “Some investors would like to have a tool that notifies them about the price differences in order to make the right investment decisions to buy or sell stocks” in page 955) .
 	However, Jameela does not teach determine whether the tradeable resource is held by an account associated with the computing device; providing access to buy and sell the tradeable resource if it is determined that the tradeable resource is held by the account and providing access to a buy option but not a sell option if it is determined that the tradeable resource is not held by the account.  
 	However, Weisz teaches determine whether the tradeable resource is held by an account associated with the computing device ( e.g., see FIG. 13, “ “does the user have an existing account?”) ; providing access to buy and sell the tradeable resource if it is determined that the tradeable resource is held by the account  (e.g., see  FIG. 13, “Membership approval already been executed sign in and continue to account”  and “Restricted shares can be offered and sold by the issuer pursuant to Regulation D, by an insider or control person that has Rule 144 shares and is registered with the system, or by a reseller of restricted shares in VVTV, which the reseller has purchased and is holding in reseller's account within the system”,  in col. 5, lines line 50-65, see FIG. 19. Also, see FIG. 31, col. 7, lines 1-15, “provides a method for facilitating Issuer's repurchase of their own restricted securities, in accordance with predetermined rules and regulations. Issuers are offered this optional service upon registration.”) and providing access to a buy option but not a sell option if it is determined that the tradeable resource is not held by the account (e.g., see FIG. 32, col. 7, lines 17-24, “ “buy at market” order, or a “buy at offer” order. (Note: on the present screen, the “sell” option on the trade prompt is opaque” for “their account”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).

As to claim 2,  Jameela does not teach wherein the processor-executable instructions which configure the processor to determine whether the tradeable resource is held by the account associated with the computing device, further configure the processor to: transmit, to the monitoring system, a fourth signal representing a tradeable resource query based on the identifier; and 29receive, in response to the tradeable resource query, a fifth signal representing tradeable resource data that includes an indication of whether the tradeable resource is held by the account associated with the computing device. However, Weisz teaches the processor to: transmit, to the monitoring system , a fourth signal representing a tradeable resource query based on the identifier ( see FIGs. 15-16 and 19,  col. 5, lines 20-28, “e.g., “FIG. 15 illustrates a quote screen listing all companies with tradable restricted securities”, “the Bidder prompts to query the meaning/definition of the corresponding Market Depth screen”); and 29receive, in response to the tradeable resource query, a fifth signal representing tradeable resource data that includes an indication of whether the tradeable resource is held by the account associated with the computing device (e.g., see FIG. 15 and 19,  col. 5, lines 50-62, “FIG. 19 illustrates an exemplary Trade screen for VVTV stock, wherein the investor elects to trade restricted securities in VVTV stock. Restricted shares can be offered and sold by the issuer pursuant to Regulation D, by an insider or control person that has Rule 144 shares and is registered with the system, or by a reseller of restricted shares in VVTV, which the reseller has purchased and is holding in reseller's account within the system”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).


As to claim 3, Jameela does not teach wherein the tradeable resource data includes a quantity of the tradeable resource that is held by the account.  However, Weisz teaches wherein the tradeable resource data includes a quantity of the tradeable resource that is held by the account ( e.g., see FIG. 33, col. 7, lines 25-40, “to negotiate and settle upon a price and share quantity for a particular trade”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).


As to claim 4, Jameela teaches further a first application interface (see  Figure 2.  “Wal-Mart stock information from Yahoo Finance). However, Jameela does not teach  wherein the alert notification includes the identifier and a first selectable option associated with the first application interface; and wherein the processor- executable instructions, when executed, further configure the processor to: in response to receiving, via the input module, a sixth signal representing selection of the first selectable option of the alert notification, display on the display the first application interface and provide the first application interface with a sell option if it is determined that the tradeable resource is held by the account and provide the first application interface without a sell option if it is determined that the tradeable resource is not held by the account. Weisz teaches wherein the alert notification includes the identifier and a first selectable option (e.g., “BUY”, FIG. 32) associated with a first application interface (see FIG. 32); and wherein the processor- executable instructions, when executed, further configure the processor to: in response to receiving, via the input module, a sixth signal representing selection of the first selectable option of the alert notification ( e.g.,  see FIG. 32, col. 7, lines 17-24, “wherein Investor has bid within the parameters of a corresponding defined offer. This functions as a so-called “buy at market” order, or a “buy at offer” order”), display on the display the first application interface and provide the first application interface with a sell option if it is determined that the tradeable resource is held by the account  (e.g.,  col. 7, lines 17-24 , “The “sell” option is able to be prompted only if the market participant has restricted shares (RS) in the designated stock in their account”) and provide the first application interface without a sell option if it is determined that the tradeable resource is not held by the account (e.g., see FIG. 32, col. 7, lines 17-24, “on the present screen, the “sell” option on the trade prompt is opaque.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).


As to claim 5, Jameela teaches wherein the processor-executable instructions, when executed, further configure the processor to auto-populate a first field (e.g., “stock information “) of the first application interface with information for promulgating a transaction based on the identifier (see   Figure 2. “Wal-Mart stock information from Yahoo Finance”).  

As to claim 6, Jameela does not teach   wherein the command to set the alert condition includes a user-defined quantity associated with the account associated with the computing device, and wherein the processor-executable instructions, when executed, further configure the processor to: retrieve the user-defined quantity associated with the account; and auto-populate and display on the display a further field with the user-defined quantity. However, Weisz teaches  wherein the command to set the alert condition includes a user-defined quantity associated with the account associated with the computing device (e.g., see FIG. 33, col. 7, lines 25-40, “to negotiate and settle upon a price and share quantity for a particular trade. Counterparties negotiate price and quantity within the parameters of their bid and offer. Counterparties may choose to reject, accept, or ignore a counter offer”) , and wherein the processor-executable instructions, when executed, further configure the processor to: retrieve the user-defined quantity associated with the account (e.g., col. 7, lines 35-40, “a process designed to negotiate and settle on a price and/or a share quantity for a particular trade”) ; and auto-populate and display on the display a further field with the user-defined quantity ( e.g., See FIG. 33, “shares”, “10000”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).

As to claim 7, Jameela does not teach   wherein the alert notification further includes a second selectable option associated with a second application interface that is different than the 30first application interface, and wherein the first application interface is for promulgating a transaction based on the identifier, and wherein the second application interface is for displaying a resource status associated with the identifier.  However, Weisz teaches wherein the alert notification further includes a second selectable option (e.g., see FIG. 31, col.    7, lines 3-10, “Issuer is defined here as an eligible counter party for the selling of QIB”) associated with a second application interface (e.g., FIG. 31) that is different than the 30first application interface, and wherein the first application interface is for promulgating a transaction based on the identifier (e.g., col.7, lines 17-20,   “Trade screen for WXYZ.R, wherein Investor has bid within the parameters of a corresponding defined offer. This functions as a so-called “buy at market” order, or a “buy at offer” order”), and wherein the second application interface is for displaying a resource status associated with the identifier ( See FIG. 31). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).



As to claim 9, Jameela does not teach wherein the alert condition includes at least one of a time period or a threshold . However, Weisz teaches   wherein the alert condition includes at least one of a time period or a threshold (e.g., col. 23, lines 20-25, “notification of preselected thresholds of percentage of offer placed, notification that an offer has been completed, notification of time remaining until expiration of an offer,”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jameela by adopting the teachings of Weisz  to   “ monitoring respective transactions to ensure compliance standards are maintained” (See Weisz, abstract).


As to claim 10, Jameela teaches wherein the identifier is associated with at least one of a bond, a stock (e.g., Figure 2. “Wal-Mart stock information from Yahoo Finance”) , or a mutual fund.  

As to claim 11, see rejection of claim 1 above. 

As to claim 12-17 and 19, see rejection of claims 2-7 and 9 above. 

As to claim 20, see rejection of claim 1 above . Jameela  teaches  further a  non-transitory computer-readable storage medium storing instructions for providing alert notifications on a computing device, the instructions, when executed by a processor of a computer system (e.g.,  see abstract, “a new flexible system to monitor stocks information available from web services or dynamic HTML documents. This system allows users to use any public information available on the Internet for defining notification criteria.”, “A number of applications related to stocks investment can benefit from this system.”. Thus, a  non-transitory computer-readable storage medium storing instructions for providing alert notifications on a computing device, the instructions, when executed by a processor of a computer system would have been inherent).

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jameela Al-Jaroodi et al. “A Flexible Notification System for Stocks Investors”, Jameela hereinafter, 2009 in view of  Weisz (US 9,805419 , hereinafter Weisz),  as applied to claims 4 and 14  above, and further in view of Wu et al. (US 2018/0107816, Wu hereinafter).


As to claim 8, Jameela  and , Weisz do not teach wherein the first application interface includes an authenticated application interface configured to perform user authentication after a duration of inactivity time exceeds a timeout threshold, and wherein the processor-executable instructions, when executed, further configure the processor to: determine whether the first application interface is operating an authenticated session; and in response to determining that the first application interface is operating an unauthenticated session, display on the display an authentication interface for accepting user authentication prior to displaying the first application interface, wherein the first application interface is displayed until the duration of inactivity time exceeds the timeout threshold. However, Wu  teaches wherein the first application interface includes an authenticated application interface )e.g., “with preset interaction characteristics of an authorized user of the VR terminal to verify identity of the user”)  configured to perform user authentication after a duration of inactivity time exceeds a timeout threshold (e.g., para 56, “The timeout can be based on a duration of inactivity by the user,  in which the VR terminal is automatically locked when the operating system of the VR terminal does not detect any interaction operations during a preset duration.” for “the target task can include unlocking of the VR terminal, performing a fast payment transaction, and logging into an account” in para 17), and wherein the processor-executable instructions, when executed, further configure the processor to: determine whether the first application interface is operating an authenticated session (e.g., see FIG. 1, para 23, “At 104, the obtained interaction characteristics of the user are compared with preset interaction characteristics of an authorized user of the VR terminal to verify identity of the user”); and in response to determining that the first application interface is operating an unauthenticated session, display on the display an authentication interface for accepting user authentication prior to displaying the first application interface (e.g., para 24, “Once the VR terminal has successfully verified the identity of the user, the VR terminal can grant access permissions to the user profile containing user identity information, which can be used by various VR scenarios to enhance user convenience in VR sessions. After 106” and “Upon initiation of the process of unlocking the VR terminal, the lock screen can prompt the user to provide one or more interaction characteristics to unlock the VR terminal. In response, the user then performs one or more actions (for example, particular actions prompted by the VR terminal) at the lock screen to provide interaction characteristics for analysis. Once the operating system determines that the interaction characteristics provided by the user match preset interaction characteristics associated with the user, the operating system of the VR terminal can grant the user permission to access the VR operating system, allowing the user to use the VR terminal” in para 30) , wherein the first application interface is displayed until the duration of inactivity time exceeds the timeout threshold ( e.g., see para 54, “As the authenticated user wearing the VR terminal continues to use the VR terminal, the operating system can continue to collect interaction characteristics of the user through various sensing hardware, and provide the collected interaction characteristics for comparison to the characteristic identification model to determine whether the collected interaction characteristics match the behavioral interaction characteristics of the currently authenticated user of the virtual reality terminal” and “ In addition to the ongoing identity verification process previously described, various other security measures can also be executed on the VR terminal once the VR terminal is unlocked successfully. For example, an unlock timeout mechanism can be used. The timeout can be based on a duration of inactivity by the user, in which the VR terminal is automatically locked when the operating system of the VR terminal does not detect any interaction operations during a preset duration. The timeout can additionally be based on a combination of time and inactivity, in which even in presence of continuous interaction with the VR terminal, an authenticated session needs to be renewed after a preset duration.” in para 56).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Jameela and Weisz by adopting the teachings of  Wu to   “ providing additional security for scenarios that require a high level of security, such as banking and payment transactions.” (See Wu, para 56).

As to claim 18, see rejection of claim 8 above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schleifer et al (US 10,180,862) discloses    “ the stock watcher application 182, the user may enter a stock symbol into a search bar, retrieving the current daily stock price chart. Staying within the desktop services layer (144 of FIG. 2), the first application 182 can then directly interact with the second application 184 and third application 186 via the interoperability functions within the desktop services module In the example of a stock chart, the second application 184 may be an application for buying/selling shares. Thus, upon receiving search results in the first application 182, the second application 184 is automatically updated to allow for buy/sell transactions for that particular stock.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194